Citation Nr: 1540049	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  00-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus, type II.

3.  Entitlement to an increased rating for type II diabetes mellitus.

4.  Entitlement to a total rating based on unemployability due to service-connected disability prior to November 5, 2010.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire 



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  He has been awarded a Combat Infantryman's Badge among his awards and decorations.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Huntington, West Virginia.  

The Veteran was afforded a personal hearing at the RO in October 2000 and before a Travel Board hearing before a Veteran's Law Judge in August 2001 and November 2008.  The transcripts are of record.  

By decision in October 2004, the Board denied entitlement to service connection for a back disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). 

In April 2007, the Court vacated the October 2004 Board decision and remanded the matter to the Board for action in compliance with its Order. 

The Board remanded the claim of entitlement to service connection for a back disorder in November 2007.

Since the Veterans Law Judge who conducted the 2001 hearing had retired from the Board, the Veteran was afforded a hearing in November 2008 before the another Veterans Law Judge on the issue of entitlement to service connection for a back disorder.  The transcript is of record.

The case was remanded by Board decision in March 2009. 

The RO denied an evaluation in excess of 10 percent for service-connected diabetes mellitus, type II, in February 2009.  The Veteran appealed for a higher rating.  During the pendency of the appeal, by rating decision in October 2009, the RO granted a 20 percent disability rating for type II diabetes mellitus, effective August 12, 2008.

By decision in April 2010, the Board denied entitlement to service connection for a back disorder.  The issue of entitlement to a higher rating for diabetes mellitus was remanded for further development.

The Veteran appealed the denial of the claim of entitlement to service connection for a back disorder to the Court.  In June 2011, the Court issued an Order that vacated and remanded the decision to the Board for compliance with its specified directives.   

An RO rating decision in October 2011 granted service connection for ischemic heart disease, status post myocardial infarction, and assigned a 10 percent disability evaluation effective June 23, 2005.  The Veteran appealed for a higher rating an earlier effective date.  An evaluation of 100 percent was assigned for ischemic heart disease from October 25, 2009 to February 1, 2010.  An evaluation of 10 percent was assigned from February 1, 2010.  An evaluation of 30 percent was assigned for ischemic heart disease from September 22, 2010.  

In a December 2012 rating decision, the RO assigned staged ratings of 60 percent effective November 20, 2008, 30 percent from October 5, 2009, 100 percent from October 25, 2009, 30 percent from February 1, 2010, and 100 percent from November 5, 2010 for ischemic heart disease. 

By rating decision in October 2012, the RO declined to reopen the claim of entitlement to service connection for hypertension secondary to type II diabetes mellitus and the Veteran appealed.  

The Board remanded the issue of entitlement to service connection for a back disorder for additional development in May 2012.

An evaluation of 100 percent was assigned for ischemic heart disease from November 5, 2010 by RO rating decision in December 2012.  

By decision in February 2014, the Board reopened the claim of entitlement to service connection for hypertension, granted an effective date of November 8, 2004 for service connection of ischemic heart disease, status post myocardial infarction, granted 60 percent ratings from October 5, 2009 to October 25, 2009 and from February 1, 2010 to November 5, 2010.  The Board denied an initial rating in excess of 10 percent prior to November 20, 2008 for ischemic heart disease, and in excess of 60 percent from November 20, 2008 to October 5, 2009.  These matters are no longer for appellate consideration.  The Board remanded the issues of entitlement to service connection for a back disorder and hypertension, an increased rating for diabetes mellitus, and a total rating based on unemployability due to service-connected disability for further development.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The record reflects that pursuant the Board's most recent remand, the Veteran underwent a VA examination of his back in June 2014.  In correspondence dated in March 2015, the Veteran and his attorney-representative assert that the June 2014 examination report is inadequate because the Board's instructions were not properly fulfilled.  Specifically, the representative maintains that the examiner was remiss in stating that the Veteran had no specific injuries in service, and as such, did not consider the Veteran's statements of injuring his back while lifting and carrying heavy loads, sleeping on the ground and on ammunition boxes, etc., consistent with his combat service.  It was asserted that the examiner disregarded the Board's directive to consider service treatment records indicating that the Veteran complained of backaches at service discharge in November 1969.  It was also argued that the examiner's statement that current back disability derived from 30 years of working in a steel mill was unsupported in that the examiner could point to no specific injury the Veteran sustained while he was employed there, and because no reasoning was provided for his opinion that the Veteran's back disorder was related to working in the steel mill.  The appellant and his attorney-representative requested that the case be remanded for an adequate and thorough examination and opinion.  The Board will grant this request and schedule the Veteran for an examination and opinion by a VA orthopedic specialist. 

The Board observes that the Veteran receives VA outpatient treatment for multiple complaints and disorders, including service-connected disability.  The most recent VA outpatient records date through December 2012.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, records dating from January 2013 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from January 2013 to the present and associate them with the electronic record.  All attempts to obtain the records should be documented.

2.  Schedule the Veteran for an examination by a VA orthopedist or neurologist.  The examiner must be provided access to Virtual VA/VBMS.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions.  The examiner must provide a detailed chronology of the Veteran's pertinent medical history.  After a thorough review of the evidence, the examiner must provide an opinion with supporting rationale to the questions below. 

[In rendering the opinion the examiner must address treatment records from Armco Steel prior to service showing that the Veteran strained his back in 1965, and service treatment records showing that he complained of backaches on the November 1969 report of medical history on separation.  The examiner should accept as true the Veteran's testimony in August 2001 that he re-injured his back in service by sleeping on the ground and on ammunition boxes and engaging in heavy lifting of ammunition and machine guns, the fact that he was awarded the Combat Infantryman's Badge and his statements regarding his having back problems consistent with his combat service.]

a) Did the Veteran clearly and unmistakably have a chronic back disability prior to service entrance in 1968?

b) If so, what was the probable nature of the pre-existing back disorder?

c) Is there evidence that there was a permanent increase in severity of a pre-existing back disability during service, to include as the result of re-injury due to combat conditions?  In the alternative, it is unequivocally clear that there was no permanent increase in any pre-service back disorder?

d) Explain whether or not reported back symptoms during service represented no more than natural progression of any pre-existing symptoms.

f) Is it at least as likely as not that there is a relationship between current back disability and any in-service back trauma? 

g) Is there clear and unmistakable evidence that a low back disability did not increase in severity during service? 

h) If a chronic back disorder is determined not to have pre-existed service:  Is it at least as likely as not that any current low back disorder is directly attributable to injury in service irrespective of any pre-existing back disorder.

i) Is it at least as likely as not that current low back disability is more likely than not of post service onset and unrelated to service?  Please explain in detail why or why not.

j) A detailed and complete rationale should accompany the opinions provided.  The examiner should reference the facts relied upon in reaching his or her conclusions. 

k) The examiner is informed that in formulating the medical opinion, the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.110(b) (2014).


